COURT OF APPEALS OF VIRGINIA


Present: Judge Bray, Senior Judges Cole and Overton
Argued at Richmond, Virginia


CHEWNING & WILMER CONSTRUCTION
AND
PHOENIX INSURANCE COMPANY
                                          MEMORANDUM OPINION* BY
v.   Record No. 0993-99-2                 JUDGE NELSON T. OVERTON
                                              JANUARY 27, 2000
CORINTHIA D. CRUMP


        FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

          Warren H. Britt (Michael P. Del Bueno;
          Britt & Gnapp, on brief), for appellants.

          Gerald G. Lutkenhaus for appellee.


     Chewning & Wilmer Construction and its insurer (hereinafter

referred to as "employer") appeal a decision of the Workers'

Compensation Commission (commission) awarding temporary total

disability benefits to Corinthia D. Crump (claimant) for the

period from April 20, 1998 through June 17, 1998 and temporary

partial disability benefits commencing June 18, 1998 and

continuing.   Employer contends that the commission erred in

finding that it failed to prove that claimant was terminated for

justified cause from selective employment on January 28, 1998,

thereby barring her from receiving benefits under the Workers'



     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
Compensation Act.   Finding no error, we affirm the commission's

decision.

                 When a disabled employee is discharged
            from selective employment, the "inquiry
            focuses on whether the claimant's benefits
            may continue in light of [the] dismissal."
            An employee's workers' compensation benefits
            will be permanently forfeited only when the
            employee's dismissal is "justified," the
            same as any other employee who forfeits her
            employment benefits when discharged for a
            "justified" reason.

Eppling v. Schultz Dining Programs, 18 Va. App. 125, 128, 442

S.E.2d 219, 221 (1994) (quoting Richmond Cold Storage Co. v.

Burton, 1 Va. App. 106, 111, 335 S.E.2d 847, 850 (1985)).      "The

reason for the rule is that the wage loss is attributable to the

employee's wrongful act rather than the disability."       Timbrook

v. O'Sullivan Corp., 17 Va. App. 594, 597, 439 S.E.2d 873, 875

(1994).

     An employee's "wrongful act" is the linchpin for a

"justified" discharge--one which warrants forever barring

reinstatement of workers' compensation benefits.    See Eppling,

18 Va. App. at 128-29, 442 S.E.2d at 221-22.   Simply identifying

or assigning "a reason attributable to the employee as the cause

for his or her being discharged" is not sufficient to establish

a forfeiture of benefits.    Id. at 128, 442 S.E.2d at 221.

     In the present case, the commission found that "the

evidence fails to establish that claimant was terminated for




                                 -2-
justified cause such as to preclude her from receiving further

compensation benefits."   That finding involves a mixed question

of law and fact reviewable on appeal.   See Helmick v. Economic

Development Corp., 14 Va. App. 853, 855, 421 S.E.2d 23, 24

(1992).   However, we are bound by the commission's underlying

findings of fact if credible evidence supports them.

     The commission found that the evidence established that

claimant's absences were due to her need for medical attention

and physical therapy or because she was unable to work due to

back pain which was related to her compensable injury by

accident.   The commission further found that claimant did not

fail to report her absences to employer and that prior to her

termination date, employer had never reprimanded or warned

claimant regarding her absenteeism.

     The commission's factual findings are amply supported by

claimant's unrebutted testimony, employer's records, and the

medical records.   As fact finder, the commission was entitled to

conclude that claimant's testimony regarding the reasons for her

absences and the circumstances surrounding her notification to

employer of those absences was credible.   Based upon the

commission's factual findings, it could reasonably conclude that

claimant was not terminated for a justified cause as required

for a termination of benefits.




                                 -3-
Accordingly, we affirm the commission's decision.

                                                    Affirmed.




                          -4-